Exhibit 10.5
 
ASSIGNMENT OF COMPANY SHARES
 
THIS ASSIGNMENT OF COMPANY SHARES (the “Assignment”) is entered into by and
among Gulf United Energy, Inc., a Nevada corporation (“Assignor”), Gulf United
Energy de Cuenca Trujillo Ltd., a company organized under the laws of the
British Virgin Islands (“Issuer”), Sydson Oil & Gas Investments, LLC, a Delaware
limited liability company (“Assignee”), in its capacity as Administrative Agent
for the benefit of itself and the Investors that are parties to the Purchase
Agreement, together with other investors that join the Purchase Agreement
pursuant to a Joinder Agreement, as defined therein, (each an “Investor” and
collectively the “Investors”), dated as of October 29, 2012, but effective as of
the Transfer Date (as defined below).
 
RECITALS
 
WHEREAS, Assignor is the sole shareholder of Issuer and Assignor owns one
hundred (100%) percent of the company shares of Issuer (the “Shares”) which
interests are represented by Certificate No. 1 of Issuer (the “Certificate”);
 
WHEREAS, the Investors have purchased convertible notes, dated as of the date
hereof, and other investors or the Investors, through a certain time period
described in the Purchase Agreement, may purchase additional convertible notes
issued by Assignor in the aggregate principal amount of up to $4,400,000 (such
Notes, together with any notes or other securities issued in exchange or
substitution therefor or in addition or replacement thereof, and as any of the
same may be amended, restated, modified or supplemented and in effect from time
to time, collectively, the “Notes”);
 
WHEREAS, in purchasing the Notes, the Investors have made or will make certain
financial accommodations to Assignor, Issuer and Gulf United Energy de Colombia
Ltd., a company organized under the laws of the British Virgin Islands (each a
“Company” and collectively “Companies”), pursuant to that certain Purchase
Agreement, dated as of the date hereof, between the Companies, Assignee, and the
Investors (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Purchase Agreement”);
 
WHEREAS, the Investors are parties to that certain Intercreditor Agreement,
dated as of the date hereof, (as amended, restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”) and pursuant thereto
the Investors appointed Sydson Oil & Gas Investments, LLC as Administrative
Agent to act on behalf of the Investors with respect to the Transaction
Documents (as defined in the Purchase Agreement);
 
WHEREAS, Assignee, the Investors, Gulf, the Companies and Gaston & Thanheiser,
P.C. (the “Escrow Agent”) are parties to that certain Escrow Agreement, dated as
of the date hereof, (the “Escrow Agreement”); and
 
WHEREAS, the parties have agreed, that, subject to the terms of the Escrow
Agreement, upon the occurrence of notice from Assignee to the Escrow Agent that
an Event of Default (as defined in the Notes) has occurred, Assignee, as
assignee, shall be entitled to have this Assignment legally “delivered” out of
escrow to Assignee (with the date of such notice constituting the “Transfer
Date”), at which time this Assignment shall immediately and automatically become
effective.
 
NOW THEREFORE, in consideration of the agreements and obligations set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor, Issuer and Assignee
agree as follows:
 
1. In consideration of the satisfaction of the obligations under the Notes
(except for any obligations that survive termination thereof), Assignor does
hereby effective as of the Transfer Date, (a) assign, transfer and convey, with
the warranties and representations expressly made by Assignor and Issuer in
Section 2 below, unto Assignee, for the benefit of Investors, the Shares and the
Certificate, and all rights and privileges arising from or related to the Shares
and the Certificate, (b) withdraw as the sole shareholder of Issuer, and (c)
admit Assignee, for the benefit of Investors, as the sole shareholder of
Issuer.  Provided, however, that, Assignee has the full power and authority to
implement any actions or processes so that the Investors are entitled to receive
their pro rata share of the Shares as may be agreed among the Assignee and the
Investors, including, without limitation, pursuant to that certain Intercreditor
Agreement.  As of the Transfer Date and subject to the proviso in the
immediately preceding sentence, Assignee shall be the sole shareholder of Issuer
and shall possess all rights as the sole shareholder of Issuer.
 
 
 

--------------------------------------------------------------------------------

 
2. Assignor and Issuer each represent and warrant to Assignee that:
 
a. at all times prior to the Transfer Date, Assignor has been the sole owner of
the Shares;
 
b. the Shares and the Certificate represent 100% of the Shares of Issuer, and,
except for this Assignment and rights under the Transaction Documents, neither
Assignor nor Issuer has granted (or agreed to grant) to any other person any
interest in or right to acquire any portion of the Shares;
 
c. neither Assignor nor Issuer has conveyed, assigned, transferred, pledged,
mortgaged, granted a lien or security interests in or on or created any other
burdens on any of the Shares (or agreed to do any of the preceding), other than
the first priority, perfected security interests granted in favor of the
Investors, as secured party, under that certain Pledge Agreement, dated October
29, 2012, from Assignor to Assignee, for the benefit of the Investors (as the
same may be amended, restated, supplemented or otherwise modified from time to
time);
 
d. such party has the right, power, legal capacity, and authority to execute and
enter into this Assignment and to execute all other documents and perform all
other acts as may be necessary in connection with the performance of this
Assignment; and
 
e. Assignor’s Board of Directors have approved the assignment, transfer and
conveyance of the Shares and Certificate hereunder and (i) except as set forth
in the applicable joint operating agreements and farmout agreements covering or
relating to Block Z-46 as of the Transfer Date, no other consents, notices,
designations, registrations, enrollments, recitations, acceptances, admissions,
documentations of admissions or offers are needed or required for (a) Assignor’s
withdrawal as the shareholder of Issuer, (b) Assignor’s assignment, transfer,
and conveyance of the Shares and Certificate, or (c) Assignee’s admission as the
sole shareholder of Issuer, and (ii) Assignee shall, as of the Transfer Date, be
the sole shareholder of Issuer possessed of all rights and powers as a sole
shareholder to the exclusion of Assignor and Issuer, whether or not the transfer
and conveyance of the Shares or Certificate hereunder is registered in the
certificate record book of Assignor or Issuer.
 
3. Issuer (a) acknowledges receipt of a copy of this Assignment; (b) waives any
rights or requirement at any time hereafter to receive a copy of such Assignment
in connection with the registration of any Shares in the name of Assignee, or
its nominee, or the exercise of voting rights by Assignee, or its nominee; (c)
irrevocably waives any first and paramount lien and any rights of forfeiture,
that it may have, now or in the future, under its constitutional documents, in
relation to the Shares; (d) irrevocably consents to the transfer of the Shares
pursuant to the enforcement by Assignee of any of its rights under this
Assignment; (e) shall not issue any shares to any party without the prior
written consent of Assignee; (f) shall not register the transfer of any Shares
to any other person on the Issuer’s Register of Members without the prior
written consent of Assignee; (g) shall not continue in a jurisdiction outside of
the British Virgin Islands; (h) shall not amend its memorandum of association or
articles of association without the prior written consent of Assignee; (i) shall
make a notation of the Escrow Agreement and the Assignment, as subject to the
terms of the Escrow Agreement, in its Register of Members pursuant to section
66(8) of the BVI Business Companies Act, 2004 (as amended); (j) shall file a
copy of its annotated Register of Members with the Registry of Corporate Affairs
in the British Virgin Islands; and (k) shall promptly register any transfer of
title to the Shares pursuant to any enforcement by Assignee of its rights under
the Assignment on the Issuer’s Register of Members.
 
 
 

--------------------------------------------------------------------------------

 
4. All of the terms, representations, warranties, and provisions of this
Assignment shall survive and remain in effect after the Transfer Date.
 
5. The parties hereto agree to complete such other undertakings, including
executing and delivering such additional documents as may be reasonably
necessary, following the Transfer Date to carry out the purposes and intent of
this Assignment.
 
6. For avoidance of doubt, on the occurrence of the Transfer Date, all
obligations under the Notes shall be deemed satisfied and paid in full. If at
any time Investors receive payment in full in cash of all amounts due under the
Notes and the other obligations under the Transaction Documents prior to the
Transfer Date, then, subject in all respects to the reinstatement provisions of
the Purchase Agreement, this Assignment shall terminate and for all purposes
shall be null and void.
 
7. Subject to the terms of the Transaction Documents, this Assignment shall
inure to the benefit of and shall bind the transferees, successors, permitted
assigns, heirs, beneficiaries, executors, administrators, shareholder partners,
agents, employees, and representatives of each party. This Assignment is
intended solely for the benefit of the parties hereto and is not intended to,
and shall not create any enforceable third party beneficiary rights except as
otherwise expressly provided herein.
 
8. This Assignment, together with the documents referenced herein, contains the
entire understanding among the parties hereto and supersedes any prior written
or oral Assignments among or between them respecting the subject matter of this
Assignment. There are no representations, assignments, arrangements, or
understandings, oral or written, between the parties relating to the subject
matter of this Assignment that are not fully set forth or referenced herein.
 
9. Any provision of this Assignment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof but shall be interpreted as if it were written so as to be
enforceable to the maximum extent permitted by applicable law, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
 
 
 

--------------------------------------------------------------------------------

 
10. This Assignment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
11. THIS ASSIGNMENT SHALL BE INTERPRETED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES.
 
12. Each of the parties hereto irrevocably submits to the exclusive jurisdiction
of the courts of the State of Texas located in Harris County and the United
States District Court for the Southern District of Texas for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Assignment and the transactions contemplated hereby
 


 
SIGNATURES BEGIN ON FOLLOWING PAGE
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXECUTED in the presence of the undersigned witnesses as of the Transfer Date.
 

 
ASSIGNOR:
 
GULF UNITED ENERGY, INC.
 
 
 
By:__________________________________________
John B. Connally III
Chief Executive Officer
 




 
ISSUER:
 
GULF UNITED ENERGY DE CUENCA TRUJILLO LTD.
 
 
 
By:__________________________________________
John B. Connally III
Attorney-in-Fact
 




 
ASSIGNEE:
 
SYDSON OIL & GAS INVESTMENTS, LLC,
as Administrative Agent
 
 
 
By:__________________________________________
Michael J. Mayell
Manager
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT
 
STATE OF TEXAS
§
 
§
COUNTY OF HARRIS
§

 
 
The foregoing instrument was acknowledged before me on this         day of
October, 2012, by John B. Connally III, Chief Executive Officer of Gulf United
Energy, Inc., a Nevada corporation, on behalf of said corporation.












Notary Public in and for the State of Texas


 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
ACKNOWLEDGMENT
 
STATE OF TEXAS
§
 
§
COUNTY OF HARRIS
§

 
 
The foregoing instrument was acknowledged before me on this       day of
October, 2012, by John B. Connally III, Attorney-in-Fact for Gulf United Energy
de Cuenca Trujillo Ltd., a company organized under the laws of the British
Virgin Islands, on behalf of said company.










­­­­­­­­           ­­­­­­­­
Notary Public in and for the State of Texas


 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 


ACKNOWLEDGMENT
 
STATE OF TEXAS
§
 
§
COUNTY OF HARRIS
§

 
 
The foregoing instrument was acknowledged before me on this      day of October,
2012, by Michael J. Mayell, Manager of Sydson Oil & Gas Investments, LLC, a
Delaware limited liability company, on behalf of said limited liability company.












Notary Public in and for the State of Texas

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 